Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 19 April 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            
                            My Dear General
                            Olainville Near Paris April the 19th 1783
                        
                        Having Been told by Mquis de Castries at Whose Country Seat I am, that He Now is Sending a Vessel to America,
                            I Cannot Resist an Opportunity to write You a few lines. My Letter’s journey By land Will Be Almost as long As its Voyage
                            Across the Ocean, and the New England Porstmouth is Very far Distant to the Banks of the Potowmack—for I Suppose, My dear
                            General, that You Intend Spending this Summer at Home, and Unless I am Prevented By the Answers of Congress, I Hope Before
                            long to Partake of Your Country Pleasures.
                        Great Britain Having at Last Got a Ministry, Wherein the king Has five Votes, and the Rockingam Interest Has
                            But four, Nothing Now Can Put a Stop to the Definitive treaty. Mr Laurens is Arrived, and Mr David Hartley is Hourly
                            Expected. The Duke of Manchester is Also Coming As an Ambassador to France. A Bill Had Been Proposed in England, Which
                            Greatly favours the American trade, But it Now Meets With Difficulties. I Hope France Will Make Alterations in Her
                            Commercial Scheme, Which in Some Respects is Very foolishly Regulated. It is a Business to Which I the More Earnestly
                            Apply, as it Also Immediately Concerns the American Interest. Upon these Points I Consult With Mr Barklay the Consul, and
                            I Hope we May obtain Many Useful Amendments. To My Great Satisfaction Mr de Fleury Has Been obliged to Resign. His
                            Principles and His Views Were Quite opposed to Mine, And I Hope Mr d’Ormesson His Successor Will Have a More liberal Way
                            of thinking.
                        There Has Been a Quarrel Betwen Russia and Turkey Which, Had our War lasted, Would Have Made me tremble for
                            its Consequences. But Now it May Be Amicably Ended, and at all Events, Nothing Now, thank God, Can Effect the Great Cause
                            of America, and Mankind. The General Opinion is that the Dispute I allude to Will Be friendly Compromised.
                        Doctor Franklin Has Applied for His Recall. Who is to Replace Him I do not know, But in Case, as I am told,
                            Gal Schuyller takes that Carrier career, He is of all Men the Properest I know of for an Embassy to
                            France. Hamilton Should Come out as His Secretary, and the More I think of it, the More I Wish Schuyller May be Induced to
                            Accept of the Employement. I do not like to Middle With the foreign Choices of Congress, But I think You Will Serve the
                            Public By Improving the Hint I take the liberty to Give Confidentially to You.
                        Since the Letter of Which Cher de Chattelux Was Bearer, Not a line from My dear General Has Come to My Hands.
                            But Now I Hope to Be More fortunate, and the Dangers of War Being over, I know there is No danger of Your forgetting to
                            let Your Best friend Hear of Your Wellfare.
                        George’s State of Health Makes me Uneasy. I Hope the Sea May Be Beneficial. My three Children are Well, and
                            their Mother Requests Her Respectfull Compliments to Be Paid to You and To Mrs Washington. My Most Affectionate Respects
                            Wait Upon Her and Upon You, My dear General, Whom I So tenderly love, And to Whom, So long as I Can Breath, I Shall Ever
                            Be the Most Gratefull, Devoted, and Affectionate friend
                        
                            Lafayette
                        
                        
                            Our friend Cher de Chattelux is Just Coming in and Requests His Affectionate Respects to Be Presented
                                to You and Mrs Washington.
                        
                    